FlLED

95 l F 9 2009
UNITED STATES DISTRICT COURT NANGY{\}/¢AY£R WHJTT/Nero~
FOR THE DISTRICT OF COLUMBIA 's- WSTRlcT COURT' CLERK

Jeffrey M. Young-Bey, )
)

Plaintiff, )

)

v. ) Civil Action No. 09-1669 (UNA)

)

Wendell C. Robinson, )
)

Defendant. )

MEMORANDUM ORDER

Plaintiff, a prisoner proceeding pro se, has submitted a "Motion to Arrest Judgment." In
it, he seeks to have this Court alter or amend a judgment which dismissed this action for failure
to state a claim upon which relief may be granted and advised him that the determination would
count as a strike for purposes of 28 U.S.C. § 191 5(g). In his motion, plaintiff notes that this suit
has nothing to do with the conditions of his prison confrnement, and he argues that two other
courts have held that the "PLRA[‘s] 3-strikes [is] inapplicable where inmate[’]s claim does not
involve a conditions of confinement action." Plaintiff s cites Kolocotronis v. Morgan, 247 F.3d
726, 728 (8th Cir. 200l), and Andrews v. King, 398 F.3d ll 13, 1122 (9th Cir. 2005) as support
for his proposition.

Plaintiff is wrong; the cited cases do not support the proposition he advances. The court
in Kolocotronis pointed out that Kolocotronis was not a "prisoner" as that tenn is defined in 28
U.S.C. § l9l5(h), and therefore, was not subject to the provisions of§ l9l5. 247 F.3d at 728
("He is a mental patient, not a convict."). The court in Andrews reiterated its prior holding that

"the PLRA’s revised in forma pauperis provisions relating to prisoners do not apply to habeas

proceedings." 398 F.?>d at ll22. Those cases do not apply to this case. Plaintiff is a prisoner
and his suit against Robinson was not a habeas proceeding. Accordingly, the court was correct to
note that the dismissal counts as a strike for purposes of 28 U.S.C. § l9l5(g). Accordingly, it is

hereby

 
 
   

/
ORDERED that the plaintiffs motion to 

Date:[ / /~ j. United States District Judge